Citation Nr: 0723083	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cancer of the jaw.

2.  Entitlement to service connection for cancer of the ear.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDINGS OF FACT 

1.  On April 7, 2005, prior to the promulgation of a decision 
in the appeal, VA received notification from the appellant 
requesting that his claims of entitlement to service 
connection for cancer of the ear and jaw be cancelled.

2.  A chronic back disorder was not demonstrated in-service, 
and arthritis of the spine was not compensably disabling 
until many years post service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  A chronic back disorder was not incurred or aggravated 
in-service, and arthritis of the spine may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cancers of the Jaw and Ear

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.  38 C.F.R. § 20.204.  The appellant has 
withdrawn the appeal for entitlement to service connection 
for cancers of the jaw and ear and, hence, as to these 
issues, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to service 
connection for cancers of the jaw and ear and it is dismissed 
as to these two issues.
 
Service Connection for Back Problems

The veteran contends that his back problems are related to 
service.  The Board disagrees.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records include an August 1955 
report of back pain in connection with a diagnosed common 
cold and a January 1956 report of back injury that was 
diagnosed as very minimal middle upper back strain.  His 
separation medical examination in June 1957 indicates no back 
problems at discharge.  

An October 1959 letter from J. Stuart Staley, M.D., noted 
that the appellant showed evidence of a pelvic fracture.  In 
August 1987, the Board denied service connection for a pelvic 
disorder.  That decision is final.  38 U.S.C.A. § 7104 (West 
2002).  Still, given the fact that the pelvis is an 
anatomically different region than the spine, that decision 
has no bearing on the current claim.

Post service the veteran was afforded VA examinations of his 
back problems in September 1985 and January 2007.  On both 
occasions, the veteran was diagnosed with degenerative joint 
disease of the lumbar spine.  The September 1985 examiner 
offered no opinion addressing the etiology of the appellant's 
disorder.  In contrast, the claims file was reviewed in its 
entirety for the January 2007 examination.  Thereafter the 
2007 VA examiner opined that he did not think it as likely as 
not that the veteran's current back problems are 
etiologically related to his period of military service.  

The Board finds that the competent evidence of record is 
against granting entitlement to service connection for a back 
disorder.  Indeed, the only competent medical opinion 
addressing the etiology of the appellant's current back 
disability concluded that there was no relationship between 
any current back problems and the veteran's active duty 
service.  Accordingly, the Board must conclude that the 
weight of the evidence is against the claim, and the claim 
must be denied.

The veteran's statements relating his claimed disorder to 
service are not competent evidence.  As a layperson, he lacks 
the training/expertise to provide a competent opinion in the 
matter of medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).



Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in June 2004 and 
October 2006 of the information and evidence needed to 
substantiate and complete the claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While VA failed prior to the 
rating decision on appeal to provide notice of how disability 
ratings and effective dates are assigned, that error is 
harmless given that the decision reached in this case renders 
moot any pertinent questions on these matters.  While the 
appellant may not have received full notice prior to the 
initial decision, after sufficient notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


ORDER

The claims of entitlement to service connection for cancer of 
the ear and the jaw are dismissed.

Entitlement to service connection for back problems is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


